     Case 3:11-cv-00635-MMD-CLB Document 114 Filed 04/15/21 Page 1 of 1


1

2                              UNITED STATES DISTRICT COURT

3                                     DISTRICT OF NEVADA

4                                                 ***

5      RICARDO JOSE LOPEZ,                              Case No. 3:11-cv-00635-MMD-CLB

6                                  Petitioner,                        ORDER
               v.
7
       FILSON, et al.,
8
                               Respondents.
9
10

11          This habeas matter under 28 U.S.C. § 2254 having come before the Court on

12    Petitioner Ricardo Jose Lopez’s counsel’s motion to withdraw as counsel (ECF No. 111),

13    due to his acceptance of employment with the State.

14          Accordingly, for good cause shown, it is therefore ordered that the motion to

15    withdraw (ECF No. 111) is granted, and that Thomas Qualls is withdrawn as counsel for

16    Lopez.

17          It is further ordered that the Clerk of Court shall send a copy of this Order to Lopez

18    in proper person, Ricardo Jose Lopez #1908389 VDOC, at the following address:

19          Ricardo Jose Lopez #1908389 VDOC
            Sussex 1 State Prison
20          24414 Musselwhite Drive
            Waverly, VA 23891
21

22          DATED THIS 15th Day of April 2021.

23

24                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
25

26

27
28
